Exhibit ASSIGNMENT AND ASSUMPTION OF LEASE Proxim Wireless Corporation (formerly known as YDI Wireless, Inc.), a Delaware corporation, having an address of 1561 Buckeye Drive, Milpitas, California95035(the “Assignor”),and HXI, LLC and Renaissance Electronics Corp. (together, the “Assignee”, and together with the Assignor, collectively referred to as the “Parties”), enter into this Assignment and Assumption of Lease (the “Assignment”) as of August 29, 2008. WHEREAS, Assignor is the current tenant under that certain Lease dated October 7, 2005 (the “Lease”) between Assignor and Assignor, a copy of which Lease is attached hereto and incorporated herein as Exhibit A; and WHEREAS, pursuant to which Lease, Assignor is currently leasing certain premises (the “Premises”) consisting of approximately 17,316 square feet of space on the first floor and mezzanine of the building , known as and numbered 22 Parkridge Road, Haverhill, Massachusetts, as more particularly described in the Lease; and WHEREAS, the Parties have also entered into as of this date, an asset purchase agreement (the “Asset Purchase Agreement”) in regard to the sale of Assignor’s assets located within the Premises; and WHEREAS, upon the execution of the Asset Purchase Agreement and Assignee’s receipt of the Landlord’s consent to this fully executed Assignment (herein the “Effective Date”), Assignor wishes to assign its right, title, interest and obligations under the Lease and in the Premises to Assignee and Assignee wishes to accept such assignment and assume the liabilities, duties and obligations of Assignor under the Lease, except as otherwise provided below. NOW, THEREFORE, in consideration of the foregoing, and for other good and valuable consideration, the receipt and sufficiency of which Assignor and Assignee hereby acknowledge, Assignor and Assignee agree as follows: 1.Assignment and Assumption. As of the Effective Date, except as otherwise provided herein, Assignor hereby assigns all of its right, title, interest and obligations under the Lease and in the Premises including any security deposit being held by Landlord for the benefit of Assignor to Assignee,and Assignee hereby accepts such assignment and assumes and agrees to pay, discharge and perform all of the terms, covenants, conditions and obligations of Assignor under the Lease, together with all obligations arising hereafter.This assignment shall not release Assignor from its obligations under the Lease, provided, however, that Assignor shall have no liability or obligations relating to or arising from (a) any amendment or modification of the Lease or (b) any renewal or extension of the term of the Lease beyond the initial scheduled term of the Lease. 2.Indemnities.Assignor shall indemnify, defend and hold harmless Assignee from and against all claims, liabilities, damages, losses, costs and expenses resulting from a breach or default of the obligations of the Assignor under the Lease arising or occurring 1 before the Effective Date or relating to Assignor’s use and occupancy of the Premises.
